January 26, 1920. The opinion of the Court was delivered by
The facts herein are stated in the order of his Honor, the Circuit Judge, which will be reported, together with the plaintiff's exceptions.
The following is a summary of the contract between the plaintiff and the defendant, out of which the controversy arose:
"This is a contract between G.M. Barton, seller, and Lena Robison, purchaser, dated August 21, 1916, for the purchase of the house and lot on Woodrow street, Melrose Heights, at the price of $2,250, of which $25 was paid the date of the contract, balance to be paid 30 days from date on execution of good title.
"The contract further provides: It is understood and agreed that the owner is to have one year lease on place at $20 per month, making $240; $200 to be deducted from selling price, which is $2,250, leaving $2,050 to be paid as above, two last months' rent of year's lease to be paid at the end of each month."
The defendant executed a deed of the house and lot to the plaintiff on the 21st of September, 1916.
Unquestionably the lease was only for a year. The mere fact that a tenant may continue in possession after the termination of his lease is not, in itself, sufficient to constitute a tenancy from year to year.
There must be consent or acquiescence on the part of the landlord, or the circumstances must be such as to be susceptible of a reasonable inference, that the parties intended a tenancy from year to year. Matthews v. Hipp, 66 S.C. 162,44 S.E. 577.
The testimony in the case does not make the same impression upon us as it did upon his Honor, the Circuit Judge. It appears to us that the only reasonable inference from the *Page 217 
testimony is that the plaintiff did not, by implication or otherwise, consent or acquiesce in a tenancy from year to year.
Unless there was a tenancy from year to year, the plaintiff was not bound to wait until the end of the calendar year before ejecting the defendant under proper proceedings.Floyd v. Floyd, 4 Rich. 23.
The ruling of his Honor, the Circuit Judge, that, in order to terminate a tenancy from year to year, it was necessary to give three months' notice, before the end of the calendar year, was reversible error The law only requires reasonable notice. Jones v. Garlington,44 S.C. 533, 22 S.E. 741.
Reversed.